In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00321-CV
     ___________________________

       TIJEAR T. SIMS, Appellant

                    V.

NOTTINGHAM WOODLANDS LP, Appellee




 On Appeal from County Court at Law No. 2
           Denton County, Texas
    Trial Court No. CV-2020-02016-JP


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

       Appellant filed his notice of appeal on October 13, 2020, and his docketing

statement was thus due “promptly” thereafter.        See Tex. R. App. P. 32.1.      On

December 1, 2020, we notified Appellant that he had not timely filed a docketing

statement. Appellant filed a docketing statement on December 11, 2020.

       The clerk’s record was filed on December 23, 2020, which meant that

Appellant’s brief was due in thirty days. See Tex. R. App. P. 38.6(a)(1). On January

22, 2021, Appellant filed a motion for extension of the deadline to file his brief. We

notified Appellant that it did not contain the required certificates of conference and

service.

       On February 5, 2021, Appellant filed an amended motion that included the

required certificates. We granted the motion and ordered that Appellant’s brief be

filed by February 12, 2021.

       On February 22, 2021, Appellant filed another motion for extension. We

granted the motion and ordered that Appellant’s brief be filed by March 29, 2021.

       On March 30, 2021, Appellant filed another motion for extension. We notified

Appellant that his motion did not contain the required certificate of conference.

       On April 15, 2021, Appellant filed an amended motion that included the

required certificate. We granted the motion and ordered that Appellant’s brief be filed

by May 28, 2021.



                                           2
       By June 15, 2021, Appellant had not filed a brief. Appellee filed a motion to

dismiss the appeal for want of prosecution. Appellant did not file a response.

       Because Appellant has failed to file a brief despite having been given seven

months to do so, we dismiss the appeal for want of prosecution. See Tex. R. App. P.

38.8(a)(1), 42.3(b), 43.2(f).

                                                     Per Curiam

Delivered: July 29, 2021




                                          3